UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2351



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION; THE CITY PO-
LICE DEPARTMENT OF CHARLESTON, WEST VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-01-779-2)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order denying relief on his civil complaint.   We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.    See Richardson

v. Social Sec. Admin., No. CA-01-779-2 (S.D.W. Va. Oct. 31, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2